Curia.

We see no substantial ground for requiring the exhibition of a ca. sa.; but it is so with many of our rules of practice. It is no reason for rejecting them, that we cannot see at once the principle, on which they rest. The uniform course has been to show the ca. sa.; and this accords with the rule laid down in the books.(a) The defendant must be discharged with costs.
Motion granted.

 Such is the settled practice of the K. B. (Tilly v. Baily, Mich. 6 Geo. 2. Runn. on Eject. 416, 417. Adams on Eject. Ruggles’ ed. 303, S. C.) But the ca. sa. may be omitted in the C. P. (Adams on Eject. Ruggles’ ed. 303, and note (h), Doe v. Salter, 3 Taunt. 485.)